Citation Nr: 1515462	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  07-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disorder, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Cousnel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's claims file was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in November 2007.  A transcript of this hearing is included in VBMS.

The issue on appeal was previously remanded by the Board in September 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and obtaining a VA examination for the Veteran's right leg disorder.  This was accomplished, and the claim was readjudicated in a December 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of DJD of the right leg.

2.  Symptoms relating to a right leg disorder were not chronic in service and have not been continuous since service separation.

3.  DJD (arthritis) of the right leg did not manifest in service or within one year of service separation. 

4.  DJD of the right leg is not etiologically related to service, and the credible evidence of record does not demonstrate that the Veteran sustained a right leg injury in service.


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder, to include DJD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id. However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id. 

Letters sent to the Veteran in February 2006, December 2006, and April 2007 addressed all notice elements listed under 3.159(b)(1) and the 2006 letters were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content. Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2011 and November 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records have also been incorporated into the claims file.  

Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DJD (arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DJD of the Right Leg

The Veteran maintains that he sustained a right leg injury in service.  Specifically, during a May 2011 VA examination the Veteran reported that he began to develop right leg pain during basic training.  

Upon review of all the evidence of record, both lay and medical, the Board finds that symptoms of DJD of the right leg were not chronic in service.  Service treatment records contain complaints of a sore throat, kidney problems, and low back pain, but do not reveal any complaints, diagnoses, or treatment for a right leg disorder.  Further, an April 1972 Medical Board report shows that the Veteran was honorably discharged from service due to hypospadias (a urethral condition) and urethral fistula.  The Medical Board conducted a physical examination and noted that it was unremarkable, other than for myopia, hypospadias, and urethral fistula.  Significantly, a right leg disorder was not noted at that time.  For these reasons, the Board finds that the Veteran's right leg disability was not chronic in service.

The Board also finds that the weight of the evidence demonstrates that DJD of the right leg did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows the first mention of DJD was in 2011, more than 35 years after service separation.  See August 2011VA treatment record (noting poorly controlled back and right leg pain, h/o djd).  For these reasons, the Board finds that DJD did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

The Board next finds that the weight of the competent and credible evidence demonstrates that symptoms associated with a right leg disorder have not been continuous since service separation.  Upon review of the evidence of record, the Board finds that the first evidence of right leg pain is a May 2006 VA treatment record.  This is approximately 34 years after the Veteran's separation from active duty.  The Veteran was seen with complaints of back pain after heavy lifting. Specifically, the Veteran was lifting a heavy box of canned goods from the floor when he experienced right sided back pain.  It was noted that the back pain had since improved, but the right inner thigh still hurt when walking up stairs.  The Veteran was diagnosed with back pain and leg pain due to heavy lifting and there was no mention of a previous history of right leg pain since military service more than 30 years earlier.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board finds the VA treatment records to be especially probative as to the purported continuity of the Veteran's right leg symptoms.  During these treatment sessions, the Veteran was receiving care for his right leg pain and it is thus reasonable to assume that, had he been suffering from right leg pain continuously since service separation, he would have reported such pain to the treating doctors.  The Board finds that the Veteran's statements made in the course of treatment to his treating physicians have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Further, although the Veteran maintains that he has had continued right leg pain symptoms since service separation, he did not seek treatment for right leg symptoms until many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention right leg symptoms at any time prior to his October 2006 claim.  For example, in February 1992, the Veteran filed a claim for service connection for penis problems and urine control.  The Veteran did not mention symptoms of a right leg disorder during this prior service connection claim. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right leg disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right leg disorder in service and a lack of right leg symptomatology at the time he filed the other claim.  Thus, the Board finds that this evidence weighs against the Veteran's claim that right leg DJD symptoms have  been continuous since service separation.

Next, the Board finds that DJD of the right leg is not etiologically related to service and the credible evidence of record does not demonstrate that the Veteran sustained a right leg injury in service.

The Board finds that the Veteran's statements regarding an in-service right leg injury are not credible as they are inconsistent with, and outweighed by, other evidence of record.  In this regard, the evidence demonstrates that the Veteran was not seen for complaints or symptoms related to a right leg disorder in service despite the fact that the Veteran sought medical treatment for other ailments.  Moreover, during a November 2014 VA examination, the Veteran reported that he was discharged from service due to a right leg disorder.  Service treatment records, however, to include the April 1972 Medical Board report, clearly demonstrate that the Veteran was discharged due to urethral conditions and not a right leg disorder.  Further, VA treatment record reveal that the Veteran has been treated for right leg pain, but did not report that he sustained a right leg injury in service.  Accordingly, the Board finds the Veteran's statements not credible as to the purported in-service right leg injury.

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that the Veteran did not sustain an in-service injury or disease relevant to his right leg.  As there is no in-service injury or disease to which to relate the current right leg disorder, the question of relationship (nexus) to service is not reached in this case.  

Nonetheless, it appears that the etiology of the Veteran's right leg disorder has been related to his nonservice-connected lumbar spine disorder, and not service.  

A review of VA treatment records (in Virtual VA) document that the right leg pain resulted from DJD and osteoarthritis of the lumbar spine, and not service.  For example, in a May 2011 treatment note, the VA physician noted "Degenerative joint disease and osteoarthritis of the lumbar spine, resulting in chronic back pain as well as right lower extremity pain."  In an August 2011 VA treatment note, the VA physician noted that the Veteran reported "poorly controlled back and right leg pain, h/o djd."  The VA physician also noted the following: "Degenerative joint disease - the patient has DJD of both legs as well as back.  He has calcification of base of right hallux, greater on right because of pressure placed on foot from cane."  The Board finds that this evidence weighs in favor of a finding that the Veteran's DJD of the right leg is related to his nonservice-connected lumbar spine disorder.

Pursuant to the Board's September 2014 remand, the Veteran was afforded a VA examination in November 2014.  The VA examiner reviewed the claims file, performed a physical examination, and diagnosed the Veteran with bilateral degenerative arthritis of his lower extremities.  The examiner then opined that it was less likely than not that the Veteran's degenerative arthritis of the right leg was related to service.  In support of this conclusion, the examiner noted that service treatment records had been reviewed and were silent for a right lower extremity injury or condition identified while in service.  The examiner further explained that the Veteran entered service in February 1972 and was "Referred to Depot Medical Board for Discharge for Unsuitability Due to Hypospadius" and was separated from service in March 1972.  The reason for Veteran's separation from service appeared to be unrelated to a right lower extremity condition claimed by the Veteran to have occurred during basic training.  Moreover, the examiner stated that a review of VA medical treatment documentation, revealed that it was well documented that right leg pain resulted from DJD and osteoarthritis of the lumbar spine.  The examiner then referenced the May 2011 and August 2011 VA treatment records quoted above.   The November 2014 VA medical opinion, which the Board finds probative, weighs against a finding that the Veteran's right leg disorder is etiologically related to service. 

The Board notes that the Veteran was afforded a VA spine examination in May 2011; however, an opinion as to etiology of the right leg disorder was not provided.  In a June 2011 VA addendum opinion, the examiner stated that he saw no leg diagnosis that could be provided.  There was no objective evidence to explain the Veteran's pain.  The examiner concluded that the Veteran basically had subjective complaints only which did not fit with any type of pathology.  As the examiner did not render a diagnosis for the right leg disorder, an opinion as to its etiology was not rendered.

The Board has also considered the Veteran's statements regarding an in-service leg injury; however, for the reasons discussed above, the Board does not find the Veteran's statements credible.  Further, as to the Veteran's contention that his right leg disorder is related to service, the Board finds that as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's right leg degenerative joint disease is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DJD of the right leg, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a right leg disorder, to include degenerative joint disease, is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


